DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US 2014/0255796) in view of Ikeda (US 9,118,085).
Claim 1:	Matsuoka et al. in an energy storage device (100) comprising: 
an electrode assembly including a negative electrode (130/150) and a positive electrode (120/140) that are stacked on each other with a separator (110) interposed therebetween (110); 
a nonaqueous electrolyte (paragraphs [0058]-[0059]) containing a nonaqueous solvent (paragraphs [0060]-[0065]); 
a flat outer case (160) housing the electrode assembly and the nonaqueous electrolyte; 
the nonaqueous solvent contains a fluorinated cyclic carbonate (paragraph [0079]). and 
the nonaqueous electrolyte has an electric conductivity at 25 oC. of 0.75 S/m or more (paragraph [0058]).
Matsuoka et al. do not disclose that the electrode assembly is disposed in the outer case in a compressed state so that the electrode assembly is pressurized in a direction of stack; and,
a surface pressure acting on the outer case in the direction of stack is 1 kPa or more.

a surface pressure acting on the outer case in the direction of stack is 1 kPa or more (4 to 50 kgf /cm2)(392 – 4903 Kpa)(col. 10: 22-col. 11: 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy storage device of Matsuoka et al. in light of the teaching of Ikeda.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery having superior cycle life that would have been able to maintain battery output over a long period of time (col. 2: 14-23).
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein a volume percentage of the fluorinated cyclic carbonate in the nonaqueous solvent is 3 vol % or more and 50 vol % or less (10 and 13 vol. % as per Table 7, No. S18, S19, S24, S26 and S26).
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein the fluorinated cyclic carbonate is fluoroethylene carbonate (FEC).
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein Ikeds further discloses a pressing member (pressure plate 60A and 60B) that ressurizes the electrode assembly in the direction of stack.

Examiner Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729